Citation Nr: 0910895	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease L1-4 (hereinafter, "low back disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 
1981, and from July 1983 to July 1999.  Further, the record 
indicates he had additional service in the National Guard.

Service connection was previously denied for the Veteran's 
low back disorder by a September 2001 rating decision.  The 
Veteran was informed of that decision, including his right to 
appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, in pertinent part, found that new and 
material evidence had not been received to reopen the 
Veteran's claim of service connection for a low back 
disorder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for the 
Veteran's low back disorder by a September 2001 rating 
decision.  The Veteran was informed of that decision, 
including his right to appeal, and he did not appeal.

3.  Although the evidence received since the last prior 
denial of service connection for a low back disorder was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court established significant 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  

In this case, the Veteran was sent pre-adjudication notice by 
letters dated in October 2005, February 2006, and March 2006.  
He was also sent additional notification by a letter dated in 
February 2007.  Taken together, the letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the March 2006 and 
February 2007 letters included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, the February 2006 and February 2007 
letters noted that the claim was previously denied, the basis 
for the prior denial, that new and material evidence was 
required to reopen the claim, and explained the standard for 
new and material evidence by language which tracks that of 
the relevant regulatory provision.  As such, the notification 
was in full compliance with the requirements of Kent, supra.

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of this claim, to 
include at the September 2008 Board hearing.  Nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  In fact, 
he testified at the September 2008 hearing that he had given 
VA all of the evidence he had in his possession that 
pertained to this claim.  Under the law, an examination is 
not required in the context of new and material evidence 
claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 
45,620, 45,628 (August 29, 2001).  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  VA must show clear and unmistakable 
evidence of both a pre-existing condition and a lack of in-
service aggravation of that condition to overcome the 
presumption of soundness for wartime service under section 
1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection was previously denied for the Veteran's 
low back disorder by a September 2001 rating decision, which 
found that it was a pre-existing disability not aggravated by 
service.  The Veteran was informed of that decision, 
including his right to appeal, and he did not appeal.  
Consequently, that decision is final and, as detailed below, 
the evidence added to the record since that decision does not 
meet the standard necessary to reopen the claim and consider 
it on the merits. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence of record at the time of the prior denial of 
September 2001 includes statements from the Veteran, service 
treatment records, official records documenting his National 
Guard service, and post-service medical records which cover a 
period through 2000.  

The Board acknowledges, as did the September 2001 rating 
decision, that service treatment records for the period from 
June 1961 to March 1981 were not found.  However, a review of 
the record reflects the RO made all reasonable attempts to 
obtain these records, including requests to through official 
channels and to the Veteran.  Moreover, the Veteran reported 
in a February 2001 statement that, among other things, all 
records were on file relevant to his disability.

The Veteran contended at the time of the prior denial that he 
originally injured his back in 1965.  

The service treatment records that were on file reflect he 
was treated for complaints of back pain in the 1990s.  For 
example, he was given profiles due to complaints of low back 
pain in 1991, 1994, and 1996.  Although his spine was 
evaluated as normal on service examinations conducted in 
March 1990 and April 1991, X-rays of the lumbar spine in 
April 1993 included findings of minimal anterior degenerative 
spurring of the end plates of L1-4, otherwise normal study.  
Back problems were also noted at the time of his May 1999 
retirement examination.  

The post-service medical records, including a November 1999 
VA joints examination confirmed the Veteran has mild 
degenerative disc disease.

The records regarding the Veteran's National Guard service 
indicate he did have such service during 1965, but nothing of 
record supported a finding that he injured his back during 
such service.

The evidence received since the September 2001 rating 
decision includes additional statements from the Veteran, his 
testimony at the September 2008 Board hearing, a July 2005 
lay statement from LJC (identified as a retired Lieutenant 
Colonel), and additional post-service medical records which 
cover a period through 2006.

Initially, the Board observes that this evidence is "new" 
to the extent it was not previously of record.  However, as 
detailed below, the Board concludes that this evidence is 
cumulative and redundant of that of record at the time of the 
September 2001 rating decision.

The additional medical records continue to show findings of 
the claimed back disorder.  For example, a November 2001 MRI 
of the lumbar spine showed spinal stenosis and bilateral 
foraminal stenosis at L4-5 due to bulging discs.  The 
saggital images also showed disc desiccation changes at 
almost every level.  However, such evidence was of record at 
the time of the September 2001 rating decision.  Moreover, 
the claim was not previously denied because of lack of a 
competent medical diagnosis of a current disability.  
Therefore, this evidence is cumulative and redundant of that 
previously of record.

The Veteran has contended, to include at his September 2008 
hearing, that he originally injured his back in the 1960s 
while performing a tank maneuver while on ACDUTRA.  Further, 
he indicated that he had experienced recurrent back problems 
ever since that injury.  However, he also testified that he 
did not seek medical treatment at that time nor until many 
years later.  As already noted, the Veteran's contention that 
he sustained his original back injury in the 1960s was of 
record at the time of the September 2001 rating decision.  
Therefore, this evidence is cumulative and redundant of the 
evidence previously of record.

The Veteran has referred to the July 2005 lay statement from 
LJC as supporting his account of a back injury while on 
ACDUTRA in the 1960s.  Granted, LJC refers to himself as 
having been the Veteran's platoon leader in 1969, and that he 
was informed that the Veteran was hurt while the tankers in 
his unit were going through familiarization firing of the 
main gun on the tank range.  However, he indicated that the 
Veteran had trouble hearing and reported that his head was 
hurting.  Nothing in this lay statement indicates the Veteran 
injured his back at that time.  Consequently, this lay 
statement does not raise a reasonable possibility of 
substantiating the claim.

There being no other evidence received in conjunction with 
the Veteran's application to reopen, the Board finds that 
while the evidence received since the last prior denial of 
service connection for a low back disorder was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
it does not satisfy the standard for new and material 
evidence found at 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received, the Board does not 
have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


